Citation Nr: 1128931	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine (claimed as a lower back injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to July 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the benefit sought on appeal.  

Following the RO's certification of this appeal to the Board, the Veteran submitted additional evidence.  However, he waived his right to have the RO initially consider this evidence in a March 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran sustained a lower back injury during his active military service, chronic in-service symptoms and continuous post-service symptoms relating to his degenerative arthritis and degenerative disc disease of the lumbar spine are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed degenerative arthritis and degenerative disc disease of the lumbar spine are related to the Veteran's active military service.





CONCLUSION OF LAW

The criteria for service connection for the Veteran's degenerative arthritis and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of degenerative arthritis and degenerative disc disease of the lumbar spine, recently documented in an October 2008 VA examination report.

The claims file also contains lay evidence supporting both the in-service incurrence of his disorder, and a continuity of symptomatology since the military discharge.  The lay evidence includes the Veteran's March 2011 Board hearing testimony.  It has been held that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding that sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  At his March 2011 Board hearing and at his October 2008 VA examination, the Veteran stated that his Military Occupational Specialty (MOS) was a Lifeguard.  The Veteran stated that in June 1977, while attempting to rescue a swimmer, he slipped and fell and struck his back against the corner of the pool.  He was examined overnight at the Army Hospital.  The Veteran stated that he was off-duty for two weeks following this incident.  The Veteran indicated that ever since this incident, he has suffered from back pain, all associated with a diagnosis of degenerative arthritis and degenerative disc disease of the lumbar spine.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay evidence in this case is supported by the objective, medical record.  The in-service incurrence of his lumbar spine disorder is shown in his service treatment records (STRs).  The Veteran's entrance examination was devoid of documentation of any back problems.  His STRs document the June 1977 back injury.  The STRs also document that in 1978, the Veteran was assigned the task of setting-up mobile field hospitals.  The Veteran was unable to perform the work because of his back pain.  The Veteran's military service ended in July 1978.

Post-service continuation of symptomatology has also been objectively established.  The medical evidence confirms that he has been treated continuously for his back symptoms over the years since his July 1978 military discharge.  Specifically, in a February 2011 statement, C.R., a retired Advanced Practice Nurse (APN), indicated that the Veteran was an "active patient" of Dr. G.M.S., a private physician, from August 1978 until February 1984.  C.R. stated that the Veteran was treated for a lower back injury.  C.R. reported that the Veteran was referred by Dr. G.M.S. to a spine specialist, but the Veteran declined this referral at the time because he did not have sufficient funds to pay for it.  C.R. also stated that the medical records for Dr. G.M.S. no longer exist, since Dr. G.M.S. has since closed his medical practice.  However, private treatment records dated since 1984 do document the Veteran's continuous treatment for his lumbar spine disorder.  Recent VA treatment records also document the Veteran's consistent treatment for his lumbar spine disorder.

The Board further notes the presence of this consistency in statements made to treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Specifically, at his October 2008 VA examination and in his immediate post-service treatment with Dr. G.M.S. (as evidenced by C.R.'s statement), the Veteran referred to his back injury during his active military service.  Thus, his statements are internally consistent as the Veteran has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his lumbar spine disorder have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  In addition, to the extent the October 2008 VA examiner did not find a nexus between the Veteran's current diagnosis and service, the Board finds that he did so based on the lack of documented in-service or post-service treatment as reported by the Veteran, and it has been held that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In sum, the Board finds that the evidence is in favor of the claim for service connection.  As such, the appeal is granted.


ORDER

The claim for service connection for degenerative arthritis and degenerative disc disease of the lumbar spine is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


